DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-15 are pending and have been examined.
This action is in reply to the papers filed on 10/04/2019.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 10/04/2019 as modified by the amendment filed on xxx.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system/apparatus, and recording medium for implementing an artificial intelligence apparatus for generating training data, artificial intelligence server, and method for same.
Claim 14 recites [a]  method for generating training data, comprising: receiving sensor data; determining whether the received sensor data is irrelevant to a learning of a target artificial intelligence model; determining whether the received sensor data is useful for the learning if the received sensor data is determined to be relevant to the learning; extracting a label from the received sensor data by using a label extractor if the received sensor data is determined to be useful for the learning; determining a confidence level of the extracted label; and generating training data including the received sensor data and the extracted label if the determined confidence level exceeds a reference value.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 14 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-13 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 14: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
14. A method for generating training data, comprising:

No additional elements are positively claimed.
receiving sensor data; 

This limitation includes the step(s) of: receiving sensor data. 
No additional elements are positively claimed. The sensor is not positively claimed. Instead, only sensor data is claimed.
This limitation is directed to receiving data (e.g., receiving data from a sensor) in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
determining whether the received sensor data is irrelevant to a learning of a target artificial intelligence model; 

This limitation includes the step(s) of: determining whether the received sensor data is irrelevant to a learning of a target artificial intelligence model. 
No additional elements are positively claimed.
This limitation is directed to making a mental determination (e.g., making a determination about the relevancy of received data) in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
determining whether the received sensor data is useful for the learning if the received sensor data is determined to be relevant to the learning; 

This limitation includes the step(s) of: determining whether the received sensor data is useful for the learning if the received sensor data is determined to be relevant to the learning. 
No additional elements are positively claimed.
This limitation is directed to making a mental determination (e.g., making a determination about the relevancy of received data) in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
extracting a label from the received sensor data by using a label extractor if the received sensor data is determined to be useful for the learning; 

This limitation includes the step(s) of: extracting a label from the received sensor data by using a label extractor if the received sensor data is determined to be useful for the learning. 
No additional elements are positively claimed.
This limitation is directed to labeling data determined to be useful (e.g., organizing or categorizing data) in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
determining a confidence level of the extracted label; and 

This limitation includes the step(s) of: determining a confidence level of the extracted label. 
No additional elements are positively claimed.
This limitation is directed to making a mental determination about the confidence level of data in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
generating training data including the received sensor data and the extracted label if the determined confidence level exceeds a reference value.

This limitation includes the step(s) of: generating training data including the received sensor data and the extracted label if the determined confidence level exceeds a reference value. 
No additional elements are positively claimed.
This limitation is directed to generating training data when a confidence level about the data exceed a value in order to implement an artificial intelligence apparatus for generating training data which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. Regarding Method Claim 14, there are NO additional elements which are positively claimed. The additional elements listed in apparatus claim 1 (e.g., a memory and a processor) that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and storing known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and store data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor and memory merely processes and stores known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 1 and recording medium claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-13 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims determining whether data is relevant or irrelevant, extracting a label, determining a confidence level, and generating training data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing an artificial intelligence apparatus for generating training data. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 101 – electromagnetic signals per se
Claim 15 is also rejected under 35 USC §101 as being directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to electromagnetic signals per se.  Claim 15 is directed to a “recording medium having recorded thereon a program for performing a method for generating training data, the method comprising:…” Applicant’s specification recites ‘signals’ and thus, it is clear from the Specification that in at least one embodiment the claimed recording medium could be an electromagnetic signal being communicated through a hardwired or a wireless communication connection.  Therefore, since such signals do not fall within any of the four recognized categories of patent eligible subject matter, Claim 15 is rejected as being directed to non-statutory subject matter, i.e. electromagnetic signals per se.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state a “non-transitory recording medium having recorded thereon a program for performing a method for generating training data, the method comprising:…” should fix this 101 issue.


No Prior-art Rejection
Claims 1-15 cannot be rejected with prior-art. Per Applicants’ amendments/arguments, the rejections are withdrawn. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cavallo et al. 2019/0385313 [0065] In some embodiments, model trainer component 502 can employ principles of machine learning and/or artificial intelligence to train a predictive model (e.g., a machine learning model, a machine learning algorithm, a neural network, etc.) to identify one or more movement activities of an entity based on virtual motion sensor data. For instance, model trainer component 502 can train a predictive model based on, for example, classifications, correlations, inferences, and/or expressions associated with principles of machine learning and/or artificial intelligence. For example, model trainer component 502 can employ an automatic classification system and/or an automatic classification process to train such a predictive model. In one embodiment, model trainer component 502 can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to train a predictive model to identify (e.g., via inference-based schemes) one or more movement activities of an entity based on virtual motion sensor data.
Fink 2019/0095793 [Claim 16] 16. A method for upgrading sensor output quality, comprising: training, by a computing device, a learning logic based upon sensor output data from a first sensor and concurrent output data received from a second sensor, the learning logic comprising at least one of deep learning, artificial intelligence, fuzzy logic, or fuzzy cognitive maps, the training configured to reduce an error between an output of the first sensor passed through the learning logic and the concurrent output data from the second sensor, thereby providing a trained learning logic configured to provide higher-quality sensor data when applied to sensor output data from the first sensor; obtaining subsequent sensor output data from the first sensor; and generating subsequent higher-quality sensor output data by applying the trained learning logic to the subsequent sensor output data.
Hotson et al. 2019/0382030 [Abstract] A controller receives sensor data during a ride and provides it to a server system. A passenger further provides feedback concerning the ride in the form of some or all of an overall rating, flagging of ride anomalies, and flagging of road anomalies. The sensor data and feedback are input to a training algorithm, such as a deep reinforcement learning algorithm, which updates an artificial intelligence (AI) model. The updated model is then propagated to controllers of one or more autonomous vehicle which then perform autonomous navigation and collision avoidance using the updated AI model.
Veijalainen et al. 2022/0021469 [0112] Thus, according to an illustrative example embodiment, the system may perform several operations: 1) Sensors capturing spatiotemporal data from the environment; 2) Radio-Network (RN) capturing RN Information (RI); 3) RI is associated with the sensor data feed (SDF) (Associated Sensor & Radio-Network Information ASRI); 4) The ASRI samples considered to be relevant for network performance are labeled and selected from the stream of ASRI data; 5) The relevant associated data samples are stored to a database or forwarded directly for further processing. 6) A training process is performed, e.g., where Artificial Intelligence (AI) based model learns correlating patterns among SDF & RI from historical data known to lead to events relevant for network performance (an example of correlating patterns among sensor data and RI may include: Forklift moves from position X to position y, this typically leads to decrease in SINR for RI for a UE); and, 7) RN optimization (or radio network performance improvement), where the AI based algorithm 1510 may provide input or control information to perform actions (e.g., preemptive actions or predictive actions, which may include radio network actions and/or non-radio network actions) to improve (e.g., optimize) radio network performance.
Mondello et al. 2019/0302766 [0032] The data stream of sensor data is analyzed by the AI processor (as trained via a neural network) to determine if a relevant event is imminent or impending 304. For example, the AI processor 110 analyzes the sensor data stored in the memory 106 to determine if the sensor data indicates whether or not a collision or nearby collision is imminent/impending. The sensor data analyzed may include data from the movement/status sensors 108, such as one or more of inertia sensors, acceleration sensors, sudden activation of the braking system, failure of the engine or other components within the ADV, signals from the Advanced driver assistance systems (ADAS) or an autonomous computer that indicates an accident/collision or near collision. In an alternative embodiment, the AI processor may analyze the data from the sensors 104 without the data from the movement/status sensors 108. [0033] If the AI processor determines that no relevant event is imminent or about to occur, no signal is sent to the black box controller 306 and/or the storage device 112 for the recording of recent sensor data from the sensors 104 and/or 108. If the AI processor determines a relevant event is imminent (e.g., a collision or nearby collision is likely), the black box controller 102 and/or the storage device 112 receives a notification to store the data stream of sensor data in the non-volatile storage device 112 and write operations to the non-volatile storage device begin 308.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682